                      Case 19-51152-CSS            Doc 25      Filed 05/03/21       Page 1 of 1

                         UNITED STATES BANKRUPTCY COURT
                                  District of Delaware
                              824 Market Street, 3rd Floor
                                 Wilmington, DE 19801
In Re:                                                     Bankruptcy Case No.: 17−12937−CSS
Xceligent, Inc.
      Debtor                                               Bankruptcy Chapter: 7
__________________________________________

Alfred T. Giuliano

      Plaintiff                                            Adv. Proc. No.: 19−51152−CSS

      vs.

Bisnow LLC.

      Defendant(s)

                                            JUDGMENT BY DEFAULT

      On 5/3/21, default was entered against defendant(s) Bisnow LLC. The plaintiff has requested entry of
judgment by default, has filed an affidavit of the amount due, and has stated that this/these defendant(s) is/are not in
the military service. Furthermore, it appears from the record that this/these defendant(s) is/are not an infant or
incompetent person. Therefore, pursuant to Fed.R.Civ.P. 55(b)(1), as incorporated by Fed.R.Bankr.P. 7055,
judgment is entered against this/these defendant(s) in favor of the plaintiff as follows:

      Judgment is entered against defendant(s) Bisnow LLC in the amount of $199,639.28 plus court filing costs in
the amount of $150.00.




Date: 5/3/21

                                                                                Una O'Boyle, Clerk of Court




(VAN−433b)
